ICJ_149_FrontierDispute_BFA_NER_2010-09-14_ORD_01_NA_00_FR.txt.    COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


  DIFFE
      u REND FRONTALIER
      (BURKINA FASO/NIGER)


 ORDONNANCE DU 14 SEPTEMBRE 2010




          2010
   INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


     FRONTIER DISPUTE
      (BURKINA FASO/NIGER)


    ORDER OF 14 SEPTEMBER 2010

                     Mode officiel de citation :
            Différend frontalier (Burkina Faso/Niger),
    ordonnance du 14 septembre 2010, C.I.J. Recueil 2010, p. 631




                         Official citation :
              Frontier Dispute (Burkina Faso/Niger),
      Order of 14 September 2010, I.C.J. Reports 2010, p. 631




                                           Sales number
ISSN 0074-4441
ISBN 978-92-1-071109-8
                                           No de vente :   999

                     14 SEPTEMBRE 2010

                       ORDONNANCE




DIFFE
    u REND FRONTALIER
(BURKINA FASO/NIGER)




  FRONTIER DISPUTE
(BURKINA FASO/NIGER)




                     14 SEPTEMBER 2010

                          ORDER

               631




                              COUR INTERNATIONALE DE JUSTICE

    2010                                      ANNÉE 2010
14 septembre
Rôle général
   no 149                                   14 septembre 2010


                               DIFFE
                                   u REND FRONTALIER
                                      (BURKINA FASO/NIGER)




                                            ORDONNANCE


               Présents : M. OWADA, président ; M. TOMKA, vice-président ;
                          MM. KOROMA, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
                          BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF,
                          GREENWOOD, Mmes XUE, DONOGHUE, juges ; M. COUVREUR,
                          greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu les articles 40 et 48 du Statut de la Cour et les articles 39, 40, 44 et
               46 de son Règlement ;
                  Considérant que, par une lettre conjointe datée du 12 mai 2010 et
               déposée au Greffe le 20 juillet 2010, le ministre des affaires étrangères et
               de la coopération régionale du Burkina Faso et le ministre des affaires
               étrangères, de la coopération, de l’intégration africaine et des Nigériens à
               l’extérieur de la République du Niger ont notifié au greffier un compro-
               mis entre les deux Etats, signé à Niamey le 24 février 2009 et entré en
               vigueur le 20 novembre 2009, par lequel les gouvernements de ces deux
               Etats sont convenus de soumettre à la Cour le différend frontalier qui les
               oppose sur un secteur de leur frontière commune ;
                  Considérant qu’à l’article 2 dudit compromis les Parties prient la Cour
               de

               4

632           DIFFÉREND FRONTALIER (ORDONNANCE 14 IX 10)


      « 1. déterminer le tracé de la frontière entre les deux pays dans le
           secteur allant de la borne astronomique de Tong-Tong (latitude
           14° 25′ 04″ N ; longitude 00° 12′ 47″ E) au début de la boucle de
           Botou (latitude 12° 36′ 18″ N ; longitude 01° 52′ 07″ E) ;

       2. donner acte ... de leur entente sur les résultats des travaux de la
          commission technique mixte d’abornement de la frontière
          Burkina Faso-Niger en ce qui concerne les secteurs suivants :

          a) le secteur allant des hauteurs du N’Gouma à la borne astro-
             nomique de Tong-Tong ;
          b) le secteur allant du début de la boucle de Botou jusqu’à la
             rivière Mékrou » ;
   Considérant que, par la lettre conjointe susmentionnée, le Gouverne-
ment du Burkina Faso a informé la Cour de la désignation de S. Exc.
M. Zakalia Kote comme agent, de LL. Exc. MM. Clément P. Sawadogo
et Kadré Désiré Ouedraogo comme coagents, ainsi que de MM. Dra-
mane Ernest Diarra, Raymond Bruno Bamouni et Vincent Zakane
comme agents adjoints ; et que, par cette même lettre, le Gouvernement
du Niger a informé la Cour de la désignation de S. Exc. Mme Aminata
Djibrilla Maïga Touré comme agent, de LL. Exc. MM. Cissé Ousmane
et Abdoulaye Djibo et du général de brigade Mamadou Ousseini
comme coagents, ainsi que de M. Sadé Elhadj Mahamane et de S. Exc.
M. Abdou Abarry comme agents adjoints ;
   Considérant qu’au paragraphe 1 de l’article 3 du compromis les Parties
sont convenues que, sans préjuger d’aucune question relative à la charge
de la preuve, les pièces de la procédure écrite comprendraient :
      « a) un mémoire soumis par chacune des Parties au plus tard neuf
           (9) mois après la saisine de la Cour ;
        b) un contre-mémoire soumis par chacune des Parties au plus tard
           neuf (9) mois après l’échange des mémoires ;
        c) toutes autres pièces de procédure écrite dont le dépôt, à la
           demande de l’une ou l’autre des Parties, aura été autorisé par la
           Cour ou prescrit par celle-ci »,
   Fixe comme suit les dates d’expiration des délais pour le dépôt des pre-
mières pièces de la procédure écrite en l’espèce :
   Pour le dépôt d’un mémoire par chacune des Parties, le 20 avril 2011 ;
   Pour le dépôt d’un contre-mémoire par chacune des Parties, le 20 jan-
vier 2012 ;
   Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quatorze septembre deux mille dix, en trois exem-

5

633         DIFFÉREND FRONTALIER (ORDONNANCE 14 IX 10)


plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement du Burkina Faso et au
Gouvernement de la République du Niger.

                                                   Le président,
                                          (Signé) Hisashi OWADA.
                                                     Le greffier,
                                        (Signé) Philippe COUVREUR.




6


PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071109-8

